United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 01-1763
      ___________

In re: Craig O. Copley,                *
                                       *
            Petitioner.                *

      ___________                          Petition for Writ of Mandamus and
                                           Appeal from the United States
      No. 01-2356                          District Court for the
      ___________                          Western District of Missouri

Craig O. Copley,                      *      [UNPUBLISHED]
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Bill Hedrick, Warden, United States   *
Medical Center for Federal Prisoners, *
                                      *
             Appellee.                *
                                 ___________

                          Submitted: October 30, 2001

                              Filed: January 25, 2002
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
       Craig O. Copley appeals from the final judgment entered in the District Court1
for the Western District of Missouri, dismissing without prejudice Copley’s habeas
petition, wherein he challenged his commitment under 18 U.S.C. § 4246. This appeal
has been consolidated with a related petition for a writ of mandamus, wherein Copley
sought an expedited ruling on his habeas petition. For the reasons discussed below,
we affirm the denial of habeas relief and deny as moot the mandamus petition.

       A person, like Copley, against whom all criminal charges were dismissed for
reasons related solely to his mental condition, may be hospitalized indefinitely if he
is found to be suffering from a mental disease or defect such that his release would
be dangerous. See 18 U.S.C. § 4246; United States v. Copley, 935 F.2d 669, 670-72
(4th Cir. 1991) (affirming district court’s 1990 civil commitment order pursuant to
dangerousness finding). In this proceeding, Copley, who recently declined to be
released conditionally, argued he was entitled to be released unconditionally,
primarily because of the duration of his civil commitment, the fact that he had
qualified for conditional discharge on several prior occasions, and the circumstances
surrounding his 1988 indictment and 1990 commitment. Having carefully reviewed
the record de novo, we, like the district court, find no support for Copley’s assertion
that he is entitled to be released unconditionally. See 18 U.S.C. § 4246(d), (e)
(providing for hospitalization for treatment until State will assume responsibility, or
until person’s mental condition is such that “his release, or his conditional release
under a prescribed regimen of medical, psychiatric, or psychological care or
treatment” would not create a substantial risk of dangerousness, whichever occurs
earlier); Nicolaison v. Erickson, 65 F.3d 109, 111 (8th Cir. 1995) (reviewing de novo
constitutionality of habeas petitioner’s state civil commitment), cert. denied, 516 U.S.
1125 (1996); United States v. Evanoff, 10 F.3d 559, 563 (8th Cir. 1993) (involuntary

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
                                          -2-
commitment under terms of § 4246 does not violate due process); Irwin v. Wolff, 529
F.2d 1119, 1124 (8th Cir. 1976) (duration of civil commitment, which is subject to
periodic review, is not indication of cruel and unusual punishment). We note that the
government is under an ongoing obligation to prepare annual reports concerning
Copley’s mental condition and the need for his continued hospitalization, see 18
U.S.C. § 4247(e)(1)(B), and to exert reasonable efforts to place Copley in a suitable
state facility, see 18 U.S.C. § 4246(d).

     Accordingly, we affirm the judgment of the district court and deny as moot
Copley’s petition for a writ of mandamus. We deny any pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-